PER CURIAM.
Gabrielle Goodwin appeals a trial court’s order denying class certification. According to the parties’ request, this case is travelling with Ms. Goodwin’s appeal of an administrative order of the Florida Department of Children and Families that rejected her individual claim on the merits. She has acknowledged that the underlying claim in both cases are identical. Thus, in view of this court’s decision affirming DCF’s order denying her companion administrative challenge on the merits, Goodwin v. Florida Department of Children and Families, 1D12-4430, 2016 WL 1295045 (Fla. 1st DCA 2016), we conclude that Ms. Goodwin does not possess standing to represent the class in this case. See Sosa v. Safeway Premium Fin. Co., 73 So.3d 91, 116-17 (Fla.2011) (“To satisfy the standing requirement for a class action claim, the class representative must illustrate that a case or controversy exists between him or her and the defendant, and that this case or controversy will continue throughout the existence of the litigation.”).
AFFIRMED.
THOMAS, OSTERHAUS, and BILBREY, JJ., concur.